Order entered April 21, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00358-CV

  IN RE K&L AUTO CRUSHERS, LLC AND THOMAS GOTHARD, JR.,
                         Relators

         Original Proceeding from the 160th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-07502

                                   ORDER
                  Before Justices Myers, Nowell, and Goldstein

      Based on the Court’s opinion of this date, we DISMISS relators’ petition for

writ of mandamus. We also DENY relators’ motion for temporary relief as moot.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE